Citation Nr: 0830017	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition. 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of trauma to the right knee (right knee 
disability). 
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of trauma to the left knee (left knee 
disability). 
 
4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of trauma to the lumbar spine (lumbar 
spine disability). 
 
5.  Entitlement to an effective date earlier than December 
13, 1998 for the grant of service connection for residuals of 
trauma to the right knee. 
 
6.  Entitlement to an effective date earlier than December 
13, 1998 for the grant of service connection for residuals of 
trauma to the left knee. 
 
7.  Entitlement to an effective date earlier than December 
13, 1998 for the grant of service connection for residuals of 
trauma to the lumbar spine. 
 
8.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1965. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and November 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina that granted 
service connection for residuals of trauma to the right knee, 
left knee, and lumbar spine, each evaluated as 10 percent 
disabling, granted an earlier effective date of December 13, 
1998 for these three conditions, denied service connection 
for a bilateral hip condition, and denied entitlement to 
TDIU.  The veteran filed timely appeals of these 
determinations to the Board. 

The Board remanded the issues of entitlement to service 
connection for a bilateral hip condition and TDIU for further 
development in July 2007 and rendered a decision as to the 
six remaining issues that denied entitlement to an initial 
evaluation in excess of 10 percent for a bilateral knee 
disability and for a lumbar spine disability; and entitlement 
to an effective date earlier than December 13, 1998 for the 
grant of service connection for a bilateral knee disability 
and a lumbar spine disability.  The veteran's representative 
filed an appeal of the Board's decision to the United States 
Court of Appeal for Veterans Claim (Court).  In August 2007, 
the Court and the Board received notice that the veteran 
died.  The Court vacated the Board decision and dismissed the 
veteran's claims due to his death. 


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2007, before the Board 
could issue a final decision concerning the issues of 
entitlement to service connection for a bilateral hip 
condition and TDIU.  

2.  In October 2007, the Court entered a memorandum decision 
that vacated the July 2007 Board decision concerning the 
issues of entitlement to an initial evaluation in excess of 
10 percent for a bilateral knee disability and for a lumbar 
spine disability; and entitlement to an effective date 
earlier than December 13, 1998 for the grant of service 
connection for a bilateral knee disability and a lumbar spine 
disability; and dismissed the appeal due to the veteran's 
death. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2007, the Board issued a remand on the veteran's 
claims for entitlement to service connection for a bilateral 
hip condition and TDIU and rendered a decision as to the six 
remaining issues that denied entitlement to an initial 
evaluation in excess of 10 percent for a bilateral knee 
disability and for a lumbar spine disability; and entitlement 
to an effective date earlier than December 13, 1998 for the 
grant of service connection for a bilateral knee disability 
and a lumbar spine disability.  The representative on behalf 
of the (deceased) veteran appealed the Board decision in July 
2007.  In August 2007, the Court and the RO received 
notification of the veteran's death on April [redacted], 2007.  (See 
SSA Death Index dated August 2008).  The Court entered a 
memorandum decision vacating the July 2007 Board decision and 
dismissed the appeal due to the veteran's death.  The Court 
entered a judgment in November 2007. 
 
Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007). 
 
In reaching this determination, the Board intimates no 
opinion concerning the merits of this appeal or to any 
derivative claims brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (2007). 


ORDER

The appeal is dismissed. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


